department of the treasury internal_revenue_service washington d c jun tax_exempt_and_government_entities_division uniform issue list get er raet legend taxpayer a ira b account c financial_institution d financial_institution e trust company f attorney g title company h amount date dear this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution equal to amount from ira b which was maintained by financial_institution d taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to mishandling of the transaction by her tax advisor tax attorney g in taxpayer a contacted attorney g an attorney who specialized in real_estate and tax law for advice regarding the possibility of investing the assets of ira b in real_estate attorney g represented to taxpayer a that she would help taxpayer a establish a self-directed_ira to acquire the real_estate on behalf of taxpayer a attorney g advised taxpayer a that the ira would be established with trust company f which would use amount to purchase the real_estate on behalf of taxpayer a amount was wired pursuant to attorney g’s instructions on september from ira b to an account with financial_institution e that was owned by attorney g’s title company title company h attorney g established an account account c with trust company f on september _ attorney g assisted taxpayer a in purchasing the real_estate through trust company f the settlement papers listed the purchaser of the properties as trust company f as custodian for the benefit of’ taxpayer a based on discussions with her attorney taxpayer a believed that account c was a self-directed_ira account however account c was not an ira account and amount had not been deposited into account c for purposes of purchasing the properties on october _ taxpayer a flew out of the country to care for her elderly mother who needed full time care on february taxpayer a’s mother passed away given taxpayer a’s preoccupation with caring for her mother and her reliance on attorney g taxpayer a was unaware that there was any issue until january hold any assets during the first week of march of taxpayer a learned that attorney g had been arrested and charged with multiple felonies for theft of trust assets on date attorney g’s title company h was found to be insolvent and became the subject of state liquidation proceedings when trust company f indicated that account c did not taxpayer a represents that amount was only used for the attempted purpose of establishing a self-directed_ira with the aid and counsel of attorney g and has not been used for any other purpose based on the above facts and representations taxpayer a requests a ruling that the service waive the 60-day rollover requirement under sec_408 of the code as to the distribution of amount 1from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement disaster or other events beyond the reasonable control of the taxpayer in revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty ‘ determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted are consistent with taxpayer a’s assertion that the failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to mishandling of the transaction by her tax and real_estate advisor attorney g therefore pursuant to sec_408 of the code the service waives the day rollover requirement with respect to the distribution of cash equal to amount provided all other requirements of sec_408 except the 60-day requirement will be met with respect to the contribution of amount to an ira such contribution will be considered a rollover_contribution within the meaning of sec_408 taxpayer a has days from the issuance of this letter_ruling to complete a rollover of an amount in cash that is not in excess of amount into an ira this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours rlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter ce
